662 S.E.2d 665 (2008)
Janet L. YOUNG
v.
Howard L. GUM, Gum & Hillier, P.A., and Donna Cooper.
No. 494P07.
Supreme Court of North Carolina.
May 13, 2008.
William E. Loose, Asheville, for Janet Young.
William A. Parker, Robert B. Long, Jr., Asheville, for Gum, et al.

ORDER
Upon consideration of the conditional petition filed on the 23rd day of October 2007 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 13th day of May 2008."
MARTIN, J., recused.